WHEELER, District Judge,
These articles are woven from wool into continuous webs for use in printing presses, as parts of the machinery, and in that aft, when so used, are called “blankets.” They were assessed under paragraph 392 of the tariff act of 1890, which provided for duties on “all manufactures of every description made wholly or in part of wool,” and are claimed to have been dutiable *497under paragraph 393, which provided for different duties “on blankets, hats of wool, and flannels for underwear, composed wholly or in part of wool.” Blankets, in general, are used as coverings for protection against outer temperature and influences, and, in common speech, would be understood to refer to things so used, and not to these having that special name in those particular machines; and especially would this be so when the term is used in the tariff law among other words expressing other such coverings in pointing out subjects for particular duties. As this word is so used here, it is understood to refer to blankets in this general sense. The word “pins” seems to have been so understood as to exclude hairpins, in Robertson v. Rosenthal, 132 U. S. 460, 10 Sup. Ct. 120.
Decision of hoard affirmed.